DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 5/19/2021. Amendments received on 5/19/2021 have been entered. Claims 6 and 10 were previously canceled. Accordingly claims 1-5, 7-9 and 11-21 are pending.
Drawings
The drawings are objected to because the drawing in a non-provisional application must show every feature of the invention specified in the claims. MPEP 1.83 states that conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation ( e.g., a labeled rectangular box), however in this case that rectangular box 34 (communication terminal), box 12 (lighting device), 16 (beacon) are essential for a proper understanding of the invention and should be labeled as such.
 See 37 CFR 1.83(a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US Pub 2014/0106735) in view of Baker et al. (US Pub 2017/0038787) in view of Liu et al. (US Pub 2017/0339771).
As of claims 1 and 19-21, Jackson discloses a method for controlling at least one controllable device (via controllable devices 151, 152, 153; see fig. 11) arranged in a preset region by operation of a communications terminal (via portable electronic device 
Wherien the lighting device comprises one or more illuminants (via lighting device including lamps, ballasts, LED drivers; see paragraph [0173]) and a transmitting device configured to wirelessly emit a radio signal with identification data only, wherein the identification data is specific to the transmitting device (via NFC tag/RF beacon 16 transmitting tag ID/beacon ID; see paragraphs [0148] and [0233]), with regards to the limitation of “only”, it would have been obvious to one having ordinary skill in the art that the tag could be encoded with tag ID only if the other data is not desired, see MPEP  2144.04 II ELIMINATION OF A STEP OR AN ELEMENT AND ITS FUNCTIONA. Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired); wherein 
the at least one controllable device is assigned to the transmitting device (via assigning the beacons to different room or zone where the controllable devices are located; see paragraphs [0151] and [0252])
 receiving the radio signal by operation of the communications terminal (via portable electronic device 13 receiving the signals from the RF beacon 16; see paragraph [0242]), 

 ascertaining the at least one controllable device assigned to the transmitting device based on the captured specific identification data (via presenting menu page to control controllable devices corresponding to the location based on the RF beacon ID; see paragraphs [0256]-[0257]), 
establishing a wireless communication link between the at least one controllable device and the communications terminal (via establishing the  connection between the portable electronic device and at least on controllable device; see paragraph [0256]-[0257])  , and 
communicating data corresponding to a control command for controlling the at least one device (via portable electronic device 13 transmitting control signals to the control at least one controllable device; see paragraph [0159], [0163], [224] and [0274]).
However Jackson does not explicitly disclose that the portable electronic device directly transmits a command to the controllable devices.
Baker discloses a remote control system wherein a control-source device (portable terminal) transmits digital messages (commands) to controllable device directly or indirectly via a system controller 110 (see paragraph [0027]).
From the teaching of Baker it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Jackson to include the function of directly transmitting a command to a controllable device as taught by Baker since it is well known in the art of remote controlling that a controller 
However combination of Jackson and Baker does not explicitly disclose that the transmitting device is at 5least partially supplied with electrical energy for its intended operation via an energy transfer channel from the one or more illuminants to the transmitting device.
Liu discloses a lamp 1 (illuminant) and a Bluetooth module 13 (transmitting device) arranged in the lamp 1 (see fig. 1), wherien the Bluetooth module 13 is supplied with electrical energy for its intended operation via an energy transfer channel from the deriver 12 of lamp 1 (see fig. 1; also see paraqgrpah [0022]).
From the teaching of Liu it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Jackson and to include the function of connecting the controllable device and the beacon as taught by Liu so the beacon needs no battery built-in, and there is no general need for changing battery when the battery power is low in the beacon device.
As of claim 2, Jackson discloses ascertaining includes providing enabling data, which allows the controllable device to execute the control command of the communications terminal, and/or allows the communications terminal to pass the control command to the controllable device (via determining use access level and providing user control application displaying a menu pages shown in figs. 8-10 to allow the user to control the controllable devices; see paragraphs [0269]-[0273]).  
As of claim 3, Jackson discloses ascertaining the enabling data includes that position data for a position of the communications terminal is ascertained at least using 
As of claim 4, Jackson discloses ascertaining includes installing a specific computer program for a computer unit of the communications terminal (via installing a control application on the portable electronic device 13 and loading a project file corresponding to the control processor 19; see paragraphs [0238] and [0263]).  
As of claim 5, Jackson discloses ascertaining includes matching with a database, which contains data at least with respect to the lighting device, the at least one controllable device and the preset region (via a database comprising a floor plan and the controllable device in different areas of a home/building; see paragraphs [0252] and [0270]).
As of claim 7, Jackson discloses establishing the communication link includes establishing a communication link with a control center, wherein the at least one controllable device is controlled via the control center (via portable electronic device 13 transmitting control actions to a control processor 19 and the control processor 19 forwarding the control actions to the controllable devices; see fig. 14; also see paragraphs [0163] and [0176] and [0275]). 
 As of claim 8, Jackson discloses for the purpose of authentication of the position of the communications terminal, the position data is matched with the preset region and the data for controlling is only communicated to the at least one controllable device and/or the controllable device only executes the control command corresponding to the 
As of claim 9, Jackson discloses that the enabling data includes authorization information, wherein the authorization information is specific to an individual preset communications terminal or to a preset group of communications terminals (via control processor 19 transmitting menu pages (see figs. 8-10) to the portable electronic device 13 based on the user and the device and the device’s location; see paragraph [0272]-[0273]).  
As of claim 11, Jackson discloses that a setting profile associated with the communications terminal is used for controlling the at least one controllable device (via controlling devices based on the user ID and the location, for example, controlling lighting based on user preferred lighting set point; see paragraph [0257]-[0258]). 
As of claim 12, Jackson discloses controlling the at least one controllable device is effected in automated manner according to the setting profile as soon as the communications terminal receives the radio signal (via receiving the location of the portable electronic device and the user ID and executing a default control action according to the location and the user ID; see paragraph [0017]).  
As of claim 13, Jackson does not explicitly disclose controlling the at least one controllable device includes taking an initial setting in automated manner if the 
Baker discloses a load control system comprising a controllable devices (150, 2, 144, lamps, shutter TV; see fig. 1), mobile device 183 and a system controller 110 (see fig. 1). Baker discloses that the beacon device 184 (see paragraph [0050) are used in the system to determine location of the mobile device in the house to control the devices according to the users location (see paragraph [0049] and [0051]). Baker discloses that the based on the location of the mobile device the system turns the devices on or off. For example, based on the detection of the occupant’s mobile device 182 within a space of the controllable device, the system controller turns the device ON and based on vacancy situation (mobile device away) the system controller turns the device OFF (initial setting; see paragraphs [0074]-[0075]).
From the teaching of Baker it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Jackson to include the function of setting initial setting of a device based on mobile device location as taught by Baker in order to conserve energy consumption of the devices.
As of claim 14, Liu discloses that the at least one controllable device established a communication link with the transmitting device in automated manner, where the controllable device is assigned to the transmitting device (via driver 12 of the lamp 1 and Bluetooth module 13 having power and data communication link; see fig. 1; see paraqgrpah [0022]).
As of claim 15, Jackson discloses controlling also includes controlling the transmitting device (via portable electronic device 13 transmitting one or more signals to 
As of claim 16, Jackson discloses controlling the at least one controllable device is effected at least partially in an automated manner based on at least one suitable parameter (via receiving the location of the portable electronic device and the user ID and executing a default control action according to the location and the user ID; see paragraph [0017]).
As of claim 17, Jackson discloses when the communications terminal receives the radio signal, updates for computer programs are proposed (via portable electronic device receiving application identifier from beacons and automatically installing application and downloading page ID; see paragraphs [0210] and [0218]).  
As of claim 18, Jackson discloses updates are carried out in an automated manner as soon as the communications terminal gets into communication range to the transmitting device (via portable electronic device receiving application identifier from beacons and automatically installing application and downloading page ID; see paragraphs [0210] and [0218]). 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NABIL H SYED/Primary Examiner, Art Unit 2683